DETAILED ACTION
Claims 1-5 and 12-15 (filed 12/27/2021) have been considered in this action.  Claims 1, 12 and 14-15 have been amended.  Claims 6-11 have been canceled.  Claims 2-5 and 13 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8 paragraph 6, filed 12/27/2021, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

page 9 paragraph 3, filed 12/27/2021, with respect to rejection of claims 1-5 and 12-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5 and 12-15 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 9 paragraph 1, filed 12/27/2021, with respect to rejection of claims 1-5 and 12-13 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
As noted in the previous action, there is no support in the original disclosure for the acts being performed by circuitry as claimed in claim 1.  The original disclosure contains the following teachings regarding the structures performing the claimed functions:
[0021]   FIG. 2 is a diagram illustrating a hardware configuration of the process decision support device 100 illustrated in FIG. 1. The process decision support device 100, which is a computer with the process decision support program installed thereon, includes a central processing unit (CPU) 20 that executes various processes, a random access memory (RAM) 21 including a program storage area and a data storage area, a read only memory (ROM) 22 that is a 
non-volatile memory, and an external storage device 23 that 
stores data.

functions of the storing unit 10 illustrated in FIG. 1 are implemented using the external storage device 23. The ROM 22 stores a basic input/output system (BIOS) or a unified extensible firmware interface (UEFI), which is a program for controlling the basic operation of the computer, namely the process decision support device 100. 
[0024]    Programs stored in the ROM 22 and the external storage device 23 are loaded into the RAM 21. The CPU 20 loads the programs in the program storage area in the RAM 21 to execute various processes.   

The original disclosure therefore offers support for a computer containing a CPU and memory for executing the claimed functions through a program stored on the memory and executed by the processor (CPU).   The disclosed computer is a generic computer without specialized hardware necessary for implementing the claimed functions using common generic computer components (processor, RAM, ROM, programs, etc.).  

Applicant’s arguments relate to judiciary precedence set in Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (hereinafter Gentry) and In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (hereinafter Curtis).  Gentry relates to the field of sectional sofas and the relationship between a console section and a control means.  Curtis relates to the field of PTFE dental floss and the use of friction enhancing coatings.  The examiner fails to see the relevance of case law decided regarding sofas and dental floss, as both are unrelated to the field of programming a computer and the implementation of functions relating to a manufacturing process by said programming.  The level of skill required by a computer programmer is much higher than that of one of a sofa sectional designer and floss designer, thus any conclusions drawn between their comparison is highly suspicious.  The conclusion drawn by the court in relation to Curtis is that “[MPEP 2163(II)(A)(3)(a)(ii) A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed”.  As noted above, ordinary artisans in the field of 

Applicant’s arguments, see page 9 paragraph 4, filed 12/27/2021, with respect to rejection of claims 1-5 and 12-15 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has provided newly presented prior art reference Jones et al. “Rapid Prototyping Decision Support System” which teaches the claimed ranking system that outputs a display of weighted process patterns with weighting factors applied in consideration to a total cost and total build time.  Applicant’s representative argued that VanApeldoorn is silent in regards to the displaying in order a recommended rank, which is clearly taught by Jones et al.  See below for a more detailed explanation with regards to rejection under 35 U.S.C. 103 in consideration of Jones et al. in view of Behandish and Miyakawa    



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to claim the structure of “circuitry” for implementing the features of the claimed process decision support device, however the examiner can find no support for the broadly claimed “circuitry” amended by the applicant.  While the examiner does find support for “CPU 20” and “RAM 21” in the original disclosure, also referred to as the well-known structure of a computer, the examiner does not find support for the much broader concept of “circuitry”.  To a person having ordinary skill in the art, circuitry encompasses not only the CPU and RAM found in a computer, but also additionally circuits designed for specific applications such as ASICs, programmable circuits programmed for a specific application such as FPGAs, and any other combination of circuitry possible of performing the invention, such as an integrated circuit comprising known circuit components such as resistors, capacitors, etc..  Because the original disclosure only states one form of circuitry 
Claims 2-5 and 12-13 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).
The examiner recommends amending the claims to reflect the supported structures of the original disclosure, or provide a thorough explanation of where such broad support of “circuitry” can be found using reference to the original disclosure.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 12 requires that the transmitter “accepts, on the screen, selection of a process pattern from among the process patterns”.  It is unclear how a transmitter, a device that is capable only of sending information (i.e. transmitting) would be capable of accepting a selection, presumably by a user input on the transmitter.  A transmitter is not well-known to be capable of accepting a selection, as a transmitter is wholly different and non-encompassing of the supported input device noted by the applicant’s specification.  It is thus unclear how a transmitter is performing its claimed function.  For the sake of compact prosecution, the examiner shall consider a transmitter to include functionality of both transmitting and receiving.  The examiner recommends claiming that the acceptance is performed by a user input device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Behandish et al. (US 20190204813, hereinafter Behandish) in .

In regards to Claim 1, Behandish teaches “A process decision support device for supporting decision of a manufacturing process for manufacturing a product, the process decision support device comprising: a machining performance data storage to store machining performance data indicating machining performance of each of a plurality of machining devices” ([0065] The server 22 is operatively coupled to a storage device 24, within which is stored geometric representations or models of parts 25 as designed that define surfaces and the interior of the part, such as represented using explicit or implicit boundary representations or volumetric enumerations, for instance, mesh, voxels, or similar surface or volume units) and a library of AM, SM, and hybrid manufacturing instruments or tools 26, which includes parameters and manufacturing capabilities 33 for each instrument or tool 26; wherein manufacturing capabilities are considered machining performance data; [0009] For each of the manufacturing instruments, the computer computes manufacturing primitives that include the closest shape to the part that is manufacturable through a single manufacturing action that can be performed by “including a machining device that deposits melted material to shape a three-dimensional object and a machining device that removes material” ([0008]  A systematic approach to constructing process plans for hybrid manufacturing is provided. The process plans include arbitrary combinations of AM and SM processes; [0002] Additive manufacturing (AM) processes....subtractive manufacturing (SM); [0003] Fabricating a part through AM involves progressively adding or depositing material onto a part being fabricated, often by adding successive layers, until the part approximates an intended shape and size, such as used with three-dimensional printing through fused deposition modeling (FDM). For instance, metal AM is sometimes used in lieu of traditional metalworking, such as casting, but with substantially more freedom in generating complex forms, to produce a near-net shape that is close enough to the final part; [0063] hybrid manufacturing technology has enabled “and circuitry configured to implement a process pattern generator to select, from among the plurality of machining devices, a machining device applicable to manufacture of the product with reference to the machining performance data” ([0008] A systematic approach to constructing process plans for hybrid manufacturing is provided. The process plans include arbitrary combinations of AM and SM processes; [0009] The computer is provided with parameters for a plurality of manufacturing instruments that are each capable of performing at least one of additive manufacturing (AM) and subtractive manufacturing (SM). The computer is provided with manufacturing capabilities for the manufacturing instruments. Each manufacturing capability includes, for a manufacturing operation of one of the manufacturing instruments, motions that characterize the degrees of freedom (DOF) of that manufacturing operation and shapes that characterize the minimum manufacturable neighborhood (MMN) based upon the manufacturing instruments that are available in the manufacturing instrument's toolchain; “and sequence and allocate machining steps performed by the machining device selected to generate a process pattern as a combination of the machining steps with which the product is manufacturable;” (Fig. 6-10 and [0022] FIGS. 9 and 10 are composite workflow diagrams showing, by way of examples, two different process plans to fabricate the part of FIG. 5 [0046] Manufacturability analysis reduces to deciding whether there exists a "valid" Boolean formula that evaluates to the as-designed part or an as-manufactured target that is sufficiently close to the as-designed target to be equivalent to ("interchangeable with") the as-designed target in terms of semantically-defined tolerance specifications. A part for which no such formula exists is considered to be non-manufacturable. The notion of validity implies that the formula makes physical sense, that is, AM primitives are applied via union (not intersection) and SM primitives are applied “...and a transmitter to output content of the process pattern generated by the process pattern generator” (Fig. 2 shows monitor [0064] The server 22 can be remotely accessed via the Web over a wide area public data communications network, such as the Internet, using wired or wireless connections. Users can interface with the server 22 through a Web browser 28 executing on a personal computer 27 or similar device; [0096] The optimization amounts to finding the most cost-effective valid formula (or several such formulae) and presenting the results to the user as the near-optimal sequence (or sequences) of AM/SM actions 32) “the process pattern generator generates a plurality of process patterns” ([0022] FIGS. 9 and 10 are composite workflow diagrams showing, by way of examples, two different process plans to fabricate the part of FIG. 5; [0008] all potentially viable process plans to fabricate a desired target part from arbitrary alternating sequences of pre-defined AM and SM modalities are explored in a systematic fashion. Once the state space of all process plans has been enumerated in terms of a partially ordered set of states, advanced artificial intelligence (AI) planning techniques are utilized to rapidly explore the state “the circuitry is further configured to implement a rank calculator to calculate a recommended rank for each process pattern based on a result of calculation by the time calculator and a result of calculation by the cost calculator” ([0052] Process Optimization 14: Ranking the feasible fabrication processes in terms of well-defined cost functions of fabrication, utilization, inspection, and so forth, and selecting one or more near-optimal process plans; wherein utilization is considered a time calculation, as it is the times a machine is utilizes for production) “the transmitter outputs a result of calculation by the rank calculator” ([0064] Users can interface with the server 22 through a Web browser 28 executing on a personal computer 27 or similar device. Alternatively, the process planner 21 can be provided locally on the personal computer 27 or similar device; [0096] The optimization amounts to finding the most cost-effective valid formula (or several such formulae) and presenting the results to the user as the near-optimal sequence (or sequences) of AM/SM actions 32) “the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator...” ([0052] Process 
Behandish fails to teach “a time calculator to calculate a time required to complete manufacturing the product according to the process pattern generated by the process pattern generator; a cost calculator to calculate a cost required to complete manufacturing the product according to the process pattern generated by the process pattern generator; and a transmitter to output ... a result of calculation by the time calculator, and a result of calculation by the cost calculator, wherein the transmitter outputs a total time for the process pattern and a total cost for the process pattern and a result of time calculation for each of the machining steps in the process pattern and a result of cost calculation for each of the machining steps in the process pattern; the circuitry is further configured to implement a weighting setter to set weighting that is based on a user input of a priority balance between time reduction and cost reduction in the decision of the manufacturing process, and the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator, and the weighting set; the transmitter displays, on a screen, the plurality of process patterns in order of the recommend rank”.
Miyakawa teaches “a time calculator to calculate a time required to complete manufacturing the product according to the process pattern generated by the process pattern generator” ([col 6 line 57] there is provided an automatic manufacturability evaluation system connected to a CAD processor, which system is implemented in an arrangement illustrated in FIG. 2; wherein a processor is a form of calculator [col 5 line 66] a function formula is established such that the evaluation score is decreased or increased when the sum of the working costs and time involved in performing works to be performed on an article or part of concern which is to undergo plural kinds of works increases relative to a sum of corresponding values of an article standard or part standard, and then the evaluation score determined by the above function is defined as an index indicating a quality or degree of a synthesized workability for the plural kinds of works to be performed on the article or part; [col 23 line 24] In addition to or in place of the synthetic or total working costs .sub.T C, .sub.T C.sub.i, .sub.T “a cost calculator to calculate a cost required to complete manufacturing the product according to the process pattern generated by the process pattern generator;” ([col 6 line 57] there is provided an automatic manufacturability evaluation system connected to a CAD processor, which system is implemented in an arrangement illustrated in FIG. 2; [col 5 line 66] a  function formula is established such that the evaluation score is decreased or increased when the sum of the working costs and time involved in performing works to be performed on an article or part of concern which is to undergo plural kinds of works increases relative to a sum of corresponding values of an article standard or part standard, and then the evaluation score determined by the above function is defined as an index indicating a quality or degree of a synthesized workability for the plural kinds of works to be performed on the article or part; [col 22 line 25] a plurality of different kinds of works such as the manufacturing or production work including the processing and attaching/assembling works of a part i is defined as a combination of the part standards .sub.m b and .sub.a b in different kinds of works, whereon the synthetic or total working cost .sub.T C.sub.bi for the part standard .sub.T b is defined as a sum of .sub.m C.sub.bi and .sub.a C.sub.bi, while the total working cost .sub.T C.sub.i for the parts i is defined as a sum of .sub.m “and a transmitter to output ... a result of calculation by the time calculator, and a result of calculation by the cost calculator, wherein the transmitter outputs a total time for the process pattern and a total cost for the process pattern and a result of time calculation for each of the machining steps in the process pattern and a result of cost calculation for each of the machining steps in the process pattern” (Fig. 4 and Fig. 6 shows cost and time for different machining steps; Fig. 11 shows costs and times being displayed for a user; [col 4 line 60] A design engineer or analyzer 10 reads information required for evaluation from a drawing 11 or a sample 12 and inputs the information into a manufacturability evaluation system 14 via a keyboard 13, whereon the system 14 performs the evaluation on the basis of the information. The result of the evaluation is outputted through a printer 15; wherein outputting the total cost and total time is well-known, because outputting of information cannot form an inventive concept, as this is fundamental to computer systems, and because cost and time for each step and their totals are known and taught, it would be possible to output such known information).  In addition, Miyakawa also teaches “the transmitter outputs a result of calculation by the rank calculator” ([col 4 line 60] 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the process planning system that uses performance information for a plurality of machines, including AM and SM machines, and creates a process plan (pattern) for manufacturing a part including a sequence of steps performed by a machine as taught by Behandish, with the process planning system that evaluates a manufacturability of a part to determine the cost and time of each manufacturing step, while also determining the total cost and total time required for the plan as taught by Miyakawa, because as stated by Behandish “[0008] Once the state space of all process plans has been enumerated in terms of a partially ordered set of states, advanced artificial intelligence (AI) planning techniques are utilized to rapidly explore the state space, eliminate invalid process plans, for instance, 
The combination of Behandish and Miyakawa fail to teach “the circuitry is further configured to implement a weighting setter to set weighting that is based on a user input of a priority balance between time reduction and cost reduction in the decision of the manufacturing process, and the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator, and the weighting set; the transmitter displays, on a screen, the plurality of process patterns in order of the recommend rank”.
Jones teaches “the circuitry is further configured to implement a weighting setter to set weighting that is based on a user input of a priority balance between time reduction and cost reduction in the decision of the manufacturing process, the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator, and the weighting set” ([page 551] Using a combination of database searches and user-defined weighted. rating, the system uses various design requirements to make qualitative suitability decisions; [page 552] The use of weighted rating in conjunction with a database offers the advantage of combining subjective measure modelling with real data and was therefore chosen as the processing method to determine system suitability; [page 553] For a prototype budget requirement of £2,000, a certain machine is 100% suitable with respect to budget satisfaction if the prototype it produces costs £2,000; following this, the suitability is then 50% if costing £4,000... There are some constraints over the use of Equation 1. Using the above example, if the “the transmitter displays, on a screen, the plurality of process patterns in order of the recommend rank” (Table 2 and [page 557] After data entry, the software performed the analysis. The suggestions produced by the software are summarised in Table 2, listed in order of suitability. This was a highly successful test of the software since LOM was highlighted as the most appropriate method, the same process used by ABB Flakt Industri AB, Sweden[8]. The software also gives a relatively high level of suitability which is agreement with the satisfaction expressed. The analysis showed not only consistency between 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the process planning system that ranks different process plans according to time and cost as taught by Behandish and Miyakawa, with the use of weighting factors that weights different timings and costs associated with different manufacturing processes, and which displays a rank of a plurality of processes as taught by Jones because by allowing a user to customize weighting factors, including time and costs associated with manufacturing a product, it would add the benefit of allowing a user to customize which factors (cost or timing) are more important to user in terms of any restrictions or limitations the user has.  For example, if a user wants cost and time to be considered together, by using the weighting algorithm of Jones a user would be able to find the manufacturer that optimizes for both factors equally, whereas if cost is doubly as important as timing, a user could implement such weighting factors.  Furthermore, by presenting a ranked list of suitable machines, it would incur the stated benefit of Jones, namely “[page 557] The analysis showed not only consistency between software recommendations and real-life applications but also indicated areas where different RP solutions 

Claims 14 and 15 are of a different statutory category of invention as claim 1, however claim a similar enough series of limitations as claim 1 to be considered rejected under the same reasoning and teachings as claim 1 was rejected under 35 U.S.C. 103 of Behandish in view of Miyakawa and Jones.  Claim 14 is a method that can be considered to execute the steps of the device in claim 1.  Claim 15 is a non-transitory computer readable medium, executed by a computer as described in paragraph [0009] of Behandish. 

In regards to Claim 2, Behandish, Miyakawa and Jones teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein the process pattern generator generates a process pattern as a combination of multiple machining steps” (Fig. 6 and Fig. 7 shows that the pattern (plan) uses multiple machine steps including turning, milling, and printing).

In regards to Claim 3, Behandish, Miyakawa and Jones teach the production planning system as incorporated by claim 2 above.  Behandish further teaches “The process decision support device according to claim 2, wherein the process pattern generator generates a plurality of process patterns that differ in at least one of sequence and combination of the machining steps” ([0022] FIGS. 9 and 10 are composite workflow diagrams showing, by way of examples, two different process plans to fabricate the part of FIG. 5; [0008] all potentially viable process plans to fabricate a desired target part from arbitrary alternating sequences of pre-defined AM and SM modalities are explored in a systematic fashion. Once the state space of all process plans has been enumerated in terms of a partially ordered set of states, advanced artificial intelligence (AI) planning techniques are 

In regards to Claim 4, Behandish, Miyakawa and Jones teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein the process pattern generator generates the process pattern including a step of procuring material” ([0003] Historically, the manufacturing of parts from raw stock or material has involved these two distinct, albeit combinable, manufacturing processes; [0048] Manufacturing process planning broadly refers to a set of 

In regards to Claim 5, Behandish, Miyakawa and Jones teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein the process pattern generator generates the process pattern including a step of procuring a part manufactured by a device other than the machining devices included in the plurality of machining devices” ([0045] a mapping from one intermediate state to another intermediate state of the artifact's shape, as the artifact evolves from the initial state to the final as-manufactured artifact. The initial state will be nothing, that is, an "empty" set, if starting by AM or a raw/bar stock if starting by SM. 

In regards to Claim 12, Behandish, Miyakawa and Jones teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1 wherein the transmitter accepts, on the screen, selection of a process pattern from among the plurality of process patterns to be designated as the manufacturing process” ([0096] The optimization amounts to finding the most cost-effective valid formula (or several such formulae) and presenting the results to the user as the near-optimal sequence (or sequences) of AM/SM actions 32; [0107] the process planner 21 begins with a small initial set of AM/SM primitives 31 that are either automatically determined (using min/max volumes, as described above) or, in a further embodiment, manually specified by an expert user as a good initial choice; [0064] Users can interface with the server 22 through a Web browser 28 executing on a personal computer 27 or similar device. Alternatively, the process planner 21 can be provided locally on the personal computer 27 or similar device).  

In regards to Claim 13, Behandish, Miyakawa and Jones teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein, based on a shape of the product, the process pattern generator divides the product into a plurality of sections at a suitable position for division into machining steps performed by the plurality of machining devices, and allocates machining steps to the sections to generate the process pattern” ([0009] For each of the manufacturing instruments, the computer computes manufacturing primitives that include the closest shape to the part that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument based upon the manufacturing capabilities of that manufacturing instrument. `Canonical intersection terms,` also referred to as `atomic terms,` `atomic building blocks,` or simply `atoms`, are computed with .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Behandish, Miyakawa and Jones as applied to claim 1 above, and further in view of Naito et al. (JP2000075905, hereinafter Naito).

Claim 5, Behandish, Miyakawa and Jones teach the method of creating a processing plan as incorporated by claim 1 above.
Naito teaches “The process decision support device according to claim 1, wherein the process pattern generator generates the process pattern including a step of procuring a part manufactured by a device other than the machining devices included in the plurality of machining devices” ([page 3 paragraph 10] In the production process of a product, parts of the product are procured, and the procured parts are set up to produce a product. And a method for drafting a production plan, which is a plan to be executed in each stage of shipping, for a production plan target period going from the reference operation day to the future, wherein the production plan target period is a first period positioned on the past side. A "thing" method planning step of making a production plan for a first period when divided into a second period located on the future side by a "thing" method for associating production time with individual parts or products; For the second period, the production plan associates each of the procurement, work-in-progress, and shipment stages with the number of parts or products intended to have approximately the same progress at that stage. "Number" to be drafted by "" method; [page 4 paragraph 12] In the present embodiment, “procure” is configured by performing “delivery” and “use” in that order. 
In order to produce a product thereby, it is used in a predetermined use position in the process).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the process planning system that utilizes a series of steps taken by a machine to create a product of Behandish, Miyakawa and Jones with the process planning system that also incorporates a part procurement step, as taught by Naito, because by implementing part procurement into the process plan, a user can have a more accurate idea of when exactly a finished part can be produced, because all steps of procurement of parts that are not in a process pattern are included in the plan.  In other words, while Behandish describes that the first step is to procure a raw material or a bar of material (which can be considered a first step in a planning), Naito explicitly makes this step a part of its plan so that scheduling can be optimized around the availability and sequenced order of delivering a manufactured assembly.  By knowing and accounting for such information, a more accurate plan can be determined and account for such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116